[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON MOTION TO STRIKE
The defendant moves to strike a third count of the complaint which alleges that the defendant's contract breach was "deliberate" and, that by withholding moneys due the defendant, has engaged in unfair methods of competition and unfair or deceptive acts of trade or commerce.
"[S]imple [intentional] breach of contract . . . does not CT Page 7006 amount to a [CUTPA] violation. . . . [A claimaint] must show substantial aggravating circumstances attending the breach to recover under the Act." Emlee Equipment Leasing Corp. v.Waterbury Transmission, Inc., 41 Conn. Sup. 575, 580,595 A.2d 951 (1991).
The court agrees with the defendant that the complaint is legally insufficient. The CUPTA count simply incorporates by reference the previously pled breach of contract claim and fails to set forth how or in what respect the defendant's activities are either immoral, unethical, unscrupulous, or offensive to public policy. The defendant's motion to strike the plaintiff's complaint is granted because it fails to state a cause of action under CUTPA for which relief can be granted.
Flynn, J.